Citation Nr: 0939611	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for arthritis of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel







INTRODUCTION

The Veteran had active military service from April 1951 
through March 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Veteran's claims file was 
subsequently transferred to the Louisville, Kentucky RO.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)(2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran submitted an April 2007 statement noting that he 
wished to withdraw his request for a video hearing before a 
member of the Board of Veterans' Appeals.  Accordingly, the 
Board considers the Veteran's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2009).
  
Procedurally, the Board notes that by way of a June 2002 
rating decision, the Detroit, Michigan RO denied service 
connection for arthritis of the hip.  In October 2002, 
although not entirely clear regarding his intent, the 
Veteran's representative submitted a statement regarding the 
issue of service connection for arthritis in the hips.  In 
this case, although the Veteran did not specifically disagree 
with the June 2002 rating decision, the Board will liberally 
construe his representative's October 2002 statement as a 
notice of disagreement (NOD) as to the June 2002 rating 
decision.  Therefore, the claim has remained pending since 
the RO's initial adjudication in June 2002, which addressed a 
claim for hip arthritis filed in April 2001.  The Veteran is 
not prejudiced by the Board's adjudication of his claim on 
the merits as opposed to a claim regarding whether new and 
material evidence had been submitted because in a May 2006 
statement of the case (SOC) the RO addressed the Veteran's 
claim of service connection for bilateral hip arthritis in 
the context of a claim for service connection on the merits, 
instead of a claim to reopen based on new and material 
evidence.  As such, because the RO adjudicated the Veteran's 
service connection claim on the merits in the first instance, 
the Board finds that the Veteran is not prejudiced by the 
Board's consideration of his claim on the merits.
For reasons addressed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In May 2003, the Veteran submitted an Authorization and 
Consent to Release information to VA (VA Form 21-4142), where 
the Veteran noted that he was seen by W.P., M.D. in May 2003 
for his hip disability, (the Veteran provided a phone 
number), and noted that surgery was scheduled for May 29, 
2003.  In February 2004, the Veteran submitted another 
Authorization and Consent to Release information form noting 
treatment by R.E.H., M.D. for his hip from July 2002 to the 
present, and provided an address for Dr. H. in London, 
Kentucky.  He also noted that he underwent hip surgery at the 
Mary Mount Hospital, and provided the address of the 
hospital.  Additionally, in a March 2004 notice of 
disagreement (NOD), the Veteran noted that he had his left 
hip replaced in July 2003 at the Mary Mount Hospital.

In April 2009, the Board remanded the Veteran's case to have 
the agency of original jurisdiction (AOJ) obtain pertinent 
records from private physicians, Dr. H. and Dr. P., and from 
Mary Mount Hospital, specifically noting that the Veteran had 
submitted a release for these records in May 2003 and 
February 2004, however, the claims file did not indicate that 
the RO made any effort to obtain records from these private 
sources.

In response to the Board's 2009 remand, the RO sent the 
Veteran a June 2009 letter requesting that he send any 
medical reports he may have, and stated that if he wanted VA 
to obtain additional medical records, he should submit a VA 
Form 21-4142, (Authorization and Consent to Release 
Information form).  The AMC thereafter issued a supplemental 
statement of the case, noting that the Veteran did not return 
the signed VA Form 21-4142.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
Such reasonable efforts generally consist of an initial 
request for the records and if the records are not received, 
at least one follow-up request.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2009).

Here, as noted in the Board's April 2009 remand, it is clear 
that the Veteran provided VA with enough information to 
identify and locate his private medical records as he 
included the names and addresses of the physicians holding 
the records, the approximate time frame covered by the 
records, and the condition for which treatment was provided-
the hips.  See 38 C.F.R. § 3.159(c)(1) (2009).

Despite the April 2009 Board remand specifically requesting 
that the AOJ obtain medical records from the above-mentioned 
private physicians and hospital, and referencing VA Forms 21-
4142 submitted by the Veteran in May 2003 and February 2004, 
the only effort the AOJ made to obtain these private medical 
records was to send the Veteran a generic letter in June 2009 
advising him to send VA any medical reports he had, and 
noting that if he wanted VA to obtain the records for him, he 
should complete and return the attached VA Form 21-4142, 
(Authorization and Consent to Release Information).  No 
further explanation or specifics were provided.  

The June 2009 letter sent to the Veteran did not explain that 
the previously submitted VA Forms 21-4142 (submitted in May 
2003 and February 2004), had each expired 180 days from the 
date signed, and therefore, could no longer be used to obtain 
the private treatment from W.P. M.D., R.E.H. M.D., and Mary 
Mount Hospital.  The AOJ failed to make clear to the Veteran 
that in order to obtain the private medical records from Dr. 
H., Dr. P., and Mary Mount Hospital, a newly signed 
Authorization and Consent to Release Information Form was 
needed with a current date, and the same information as that 
previously provided on the May 2003 and February 2004 forms.  
As the Veteran's representative noted in his September 2009 
brief to the Board, the duty to assist has not been fulfilled 
because the RO did not comply with the Board's remand orders 
which instructed the RO to obtain records from the above 
mentioned private sources.  Therefore, as noted by the 
Veteran's representative, the case is not ripe for 
adjudication by the Board.  

In summary, the Board finds that the duty to assist was not 
fulfilled, and the AOJ did not comply with the terms of the 
remand order.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  If the AOJ needed a current signature from the 
Veteran to obtain the private treatment records as required 
by the Board's April 2009 remand, the AOJ should have advised 
the Veteran that the previously submitted forms were 
outdated, and that a newly signed form was needed that 
contained the same information as previously provided on the 
earlier release forms.  The Veteran was not informed of this 
fact.  Specifically, he was not put on notice of the need to 
sign another release form to obtain the same records which 
had already been identified in the 2009 remand order.  
Instead, the RO sent the Veteran a generic letter informing 
him that if he wanted VA to obtain additional medical 
records, he should submit a VA Form 21-4142, (Authorization 
and Consent to Release Information) form.  From this generic 
letter, the Veteran could easily have determined that the 
private medical records identified in the Board's 2009 remand 
were already in the process of being obtained by the RO 
without further input on his part, and that the generic June 
2009 letter only needed to be returned if he had further 
medical records to submit beyond those identified in the 
Board's remand.  Because of the duty to assist, which has not 
been fulfilled, the Board finds that a remand is necessary to 
make a reasonable effort to obtain the records sought 
earlier.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain an Authorization and Consent 
to Release Information form (VA Form 21-
4142) from the Veteran which contains the 
same information as the May 2003 and 
February 2004 VA Forms 21-4142's (related 
to W.P., M.D., R.E.H., M.D., and Mary 
Mount Hospital), but are signed by the 
Veteran with a current date.  Assist the 
Veteran with helping to complete the 
forms by including all the information 
necessary to complete the forms 
(physicians, addresses, and dates of 
treatment) on the letter sent to him 
requesting the VA Form 21-4142 
(authorization and consent to release 
information form). 

2.  Request treatment records from Mary 
Mount Hospital, and private physicians, 
W.P., M.D., and R.E.H., M.D.  If the AOJ 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform the Veteran and his 
representative in accordance with 
38 C.F.R. § 3.159(e), and ask them to 
provide copies of any additional medical 
records in their possession.

3.  The AOJ should consider whether the 
newly received evidence includes any 
information that differs from the 
evidence already of record, such as 
whether the evidence diagnoses the 
Veteran with a current hip disability 
and/or suggests a potential relationship 
between his current disability and 
military service, and if so, the AOJ 
should schedule the Veteran for an 
appropriate examination to obtain an 
opinion regarding the probabilities that 
any currently diagnosed hip disability 
can be attributed to the Veteran's period 
of active military service.  The claims 
file should be made available to the 
examiner and it should be noted in the 
report.  The AOJ should thereafter 
consider the issue on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



              
_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



